Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amended listing of claims filed on January 6, 2021. Claims 1-20 are currently pending of which claims 1 and 20 were previously amended and claims 5-10 and 15-19 are currently amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turow et al (US PGPub No: 2018/0091391) in view of Dippenaar (US Patent No: 9,887,889), hereafter referred to as Turow and Dippenaar, respectively. 

With regards to claims 1 and 11, Turow teaches through Dippenaar, a device state synchronization method, comprising: 

(Turow teaches caching and maintaining state information of devices in device representations; see paragraph 48, Turow.  These device state representations are also referred to as device shadows; see Figure 11 and paragraph 160, Turow. Turow goes on to explain how a device state representation can include both actual device state representation and desired device state representation. A request from an application can be sent for the device to assume a second state; see paragraph 161, Turow.  The commands/requests are sent via the gateway; see Figure 9, element 140 in Figure 11, and paragraph 158, Turow. The request for state change has parameters (i.e. attributes); see paragraphs 165 and 167, Turow.  The states can be used as an event/trigger for invoking computing functions/resources; see paragraph 184, Turow); 

creating, by the common capability component, a first representation state instance resource based on the first representation state instance resource creation request and a created second representation state instance resource (see below); 

sending, by the common capability component, a device state update request to a device, wherein the device state update request comprises the device state attribute (A request from an application can be sent for the device to assume a second state; see paragraph 161, Turow.  The commands/requests are sent via the gateway; see Figure 9, element 140 in Figure 11, and paragraph 158, Turow. The request for state change has parameters (i.e. attributes); see paragraphs 165 and 167, Turow); 

receiving, by the common capability component, an actual state instance resource creation request sent by the device (Turow explains how the device can report that it has entered the requested second state and that state change can information can be updated; see paragraph 161, Turow); 

creating, by the common capability component, an actual state instance resource based on the actual state instance resource creation request (see below); 

(Turow explains how the device can report that it has entered the requested second state and that state change can information can be updated; see paragraph 161, Turow).

While Turow teaches a network of resources that supports representation states, Turow does not explicitly cite creating a representation state instance or an actual state instance resource. In the same field of endeavor, Dippenaar also teaches a network of resources that support representation states; see abstract and column 3, line 59 – column 4, line 26, Dippenaar. In particular, Dippenaar explains how a state representation for a resource can be generated; see column 4, lines 17-21, Dippenaar. These representations are influenced by various factors including applications, mappings and state changes; see column 9, lines 56-64, Dippenaar. Dippenaar further explains how resources can be allocated based on states, either representations of states or actual; see column 8, lines 26-58, Dippenaar. By verifying states of resources in a network, a network can resolve anomalous states quickly; see column 4, lines 54-59, Dippenaar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Dippenaar with those of Turow to resolve states quickly within a network; see column 4, lines 54-59, Dippenaar. 


With regards to claims 2 and 12, Turow teaches through Dippenaar, the method wherein the first representation state instance resource and the second representation state instance resource are child resources of a representation state resource; the representation state resource comprises an update mode and a time mode; the update mode comprises a sequence state or a latest state; and the time mode comprises a moment mode, a duration mode, or a mixed mode, wherein the mixed mode is the moment mode plus the duration modeI (Turow teaches representation states having current/latest state and timestamp; see paragraph 181, Turow).  

With regards to claims 3 and 13, Turow teaches through Dippenaar, the method wherein the first representation state instance resource creation request comprises an identifier of the representation state resource, and at least one of a first state moment and first state duration (Turow explains representation state can identify the device by device identifier; see paragraph 164, Turow).  

With regards to claims 4 and 14, Turow teaches through Dippenaar, the method wherein the creating, by the common capability component, the first representation state instance resource (Dippenaar teaches generating a representation of a state of a resource taking into account time and time period; see column 3, line 59 – column 4, line 26, Dippenaar. By verifying states of resources in a network, a network can resolve anomalous states quickly; see column 4, lines 54-59, Dippenaar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Dippenaar with those of Turow to resolve states quickly within a network; see column 4, lines 54-59, Dippenaar).


Claim Objection
Claims 5-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456